            Case 2:20-cv-01341-RSM-BAT Document 9 Filed 10/26/20 Page 1 of 1




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8    DANIEL DE JESUS LOPEZ,

9                               Petitioner,               CASE NO. C20-1341-RSM-BAT

             v.                                           ORDER DIRECTING
10
                                                          RESPONDENT TO UPDATE
     ICE FIELD OFFICE DIRECTOR,                           STATUS OF BOND HEARING
11

12                              Respondent.

13          In its Return and Motion to Dismiss, respondent contends petitioner is scheduled to

14   receive the relief he seeks in the form of a bond hearing on October 20,2020. The Court directs

15   respondent to file an update regarding this bond hearing and its outcome of a hearing was

16   conducted. The update shall be filed no later than November 4, 2020.

17          DATED this 26th day of October, 2020.

18

19                                                               A
                                                         BRIAN A. TSUCHIDA
20                                                       Chief United States Magistrate Judge

21

22

23



     ORDER DIRECTING RESPONDENT TO
     UPDATE STATUS OF BOND HEARING - 1
